 KEN MCKENZIE'S, INC.-489Ken McKenzie's, Inc. and Department Store Employ-ees Union Local 1100,affiliated with Retail ClerksInternationalAssociation,AFL-CIO,PetitionerCase 20-RC-12453November14, 1975All full and regular part-tune employees em-ployed by the Employer at its 46 Stonestown, SanFrancisco, California location; excluding casual,temporary, irregular part-time employees, manag-er,assistantmanager, guards and supervisors asdefined in the Act.DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directoron December 12, 1974, an election by secret ballotwas conducted on February 3, 1975, among theemployees in the appropriate unit. At the conclusionof the election, the parties were furnished with a tallyof ballots which showed that of approximately 10eligible voters, 10 cast ballots of which 5 were for,and 5 against, the Petitioner. There were no void orchallenged ballots. Thereafter, the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Acting RegionalDirector conducted an investigation and, on May 28,1975, issued and duly served on the parties herReport on Objections in which she-recommendedthat the Petitioner's objections be overruled in theirentirety and that an appropriate certification beissued. Thereafter, the Petitioner filed timely excep-tionsto the Acting Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer. '3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section 9(b) of the Act:5.The Board has considered the Acting RegionalDirector's report and the Petitioner's exceptionsthereto,and hereby adopts the Acting RegionalDirector's findings, conclusions, and recommenda-tions with respect to Objections 3 and 4. However,we do not agree with the Acting Regional Director'srecommendation that Petitioner's Objections I and 2be overruled, and that an appropriate certification beissued.Accordingly, we shall set aside the electionbased on Objections 1 and 2 and direct a secondelection.Objection 1 alleges that the Employer, on or aboutDecember 24, 1974, unlawfully 'granted large wageincreases to unit employees, effective as of January 1,1975.The election in- the, instant case was held onFebruary 3, 1975. The Acting Regional Director'sinvestigation disclosed that on December 24, 1974,the Employer distributed Christmas Eve greetings inenvelopes to nine of the employees in the unit. Eachenvelope contained a card informing the employeethat effective January 1, 1975, his pay would beraised to $3.25 an hour, an increase of $.75 per hour.None of the employees was informed of the increaseprior to its announcement and none was given anexplanation for it.The investigation further disclosed that the Em-ployer had in its two other, older stores an estab-lished policy of making wage reviews at the end ofeach year for the purpose of giving wage increases tothose employees at the.. beginning of the new year.Thispolicy,according to the Acting RegionalDirector, was extended to the unit herein at the endof 1974, rather than at the end of 1973, because theStonestown store had just been opened, in October1973. The Acting Regional Director also noted theEmployer's contention that the size of the increasewas based on rates paid by other stores in theStonestown shopping area.'Based on the Employer's established wage reviewpolicy and the absence of any evidence indicatingthat the Employer's wage increase was related to theemployees' union activities or to the election, theActing Regional Director concluded that the objec-tion should be overruled. As noted' above, wedisagree.In our view, the Employer herein engaged inobjectionable conduct when, during the course' of theiThe ActingRegional Director's investigation disclosed that two otherstoresin the Stonestown shopping area, have a starting rate of $3 36 an hour221 NLRB No. 108 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational campaign and just I month prior tothe election, it granted an unannounced and unsche-duledwage increase to unit employees for thepurpose of dissuading them from supporting theUnion. We note that the only explanation given bytheEmployer to justify the timing of the wageincrease was, the mere assertion that it had decided toextend the policy in existence at its two other olderstores of making wage reviews at the end of the yearfor the purpose of granting wage increases at thebeginning of the new year. We further note that thispolicy was not applied to the Stonestown store at theend of 1973. While the Employer asserts that the onlyreason it did,not apply the policy to, the Stonestownstore in 1973 was because it had just recently beenopened, we consider it crucial that it presented noevidence to show that it ever intended to apply thewage review policy,at the Stonestown store prior tothe advent of the Union.We also find thafithe Petitioner's second objection,which asserts that the Employer engaged in objec-tionable conduct by soliciting employees' grievancesduring a meeting on,the day before the election, is anadditional and 'independent ground' on which, theelection should be set- aside.The undisputed facts recited by the Acting Region-al,Director indicate that the Employer's two ownersinvited all employees to attend a brunch on the daybefore the election at,a nearby restaurant. `Duringthismeeting,one' of the owners discussed theimpending election and stated he would listen to anyemployee grievances. The employees responded tothis solicitation by airing their complaints, amongothers, about the store manager's unfair treatment ofthem-a matter which directly affected the workingconditions of each and every employee, and themajor reason why 'the employees sought unionrepresentation in the first place.TlieActing Regional Director determined thatthere was "no evidence that the Employer made anyexplicit or implicit promise toI correct or act on anygrievances voiced" and, citingUarco Incorporatedd2concluded that, in the absence of such evidence, theobjection lacked merit.We disagree with this conclusion, the effect ofwhich is to encourage last-minute interference withan election by an employer who is' not in the habit ofsoliciting grievances.2 216 NLRB No.2(1974).3 191 NLRB 44, 46(1971).4Hadbar,Divisionof Pur 0 Sil, Inc,211NLRB 333 (1974);SwiftProduce,Inc.,203 NLRB 360 (1973),Associated Mills, Inc,190 NLRB 113(1971),Raytheon Company,188 NLRB 311 (1971).5 In its brief, to which the Employer filed no reply, Petitioner citedadditional evidence, which it claims is supported by employee affidavits,that the owners responded to the employees'complaints by stating atminimum they would speak to the store manager'In judging the coercive effect of any preelectionsolicitation of grievances, the Board has long beenguided by standards articulated inReliance ElectricCompany: 3[w]here . . . an employer, who has not previ-ouslyhad a practice of soliciting employeegrievances" or complaints, -adopts -such a coursewhen unions engage in'organizational campaignsseeking to represent employees, we think there isa compelling inference that he is implicitypromising to correct those inequities he discoversas a result of his inquiries and likewise urging onhis employees ' that the combined program ofinquiry and"correction will make union represen-tation unnecessary.In applying this rule, we have held that, under thecircumstances described above, the' mere solicitationof grievances, by itself, is coercive and violates theAct without the necessity of evidentiary proof thatthe Employer had indeed made explicit or implicitpromises to adjust grievances .4We- see no 'reasonnow to depart from this standard that the Employer'ssolicitationof grievances, alone, prevented the'employees from being able to freely express theirwishes in the election.The present record indicates that the election-evegrievance meeting was the first of its kind ever heldby the Employer. Thus, it was not until the advent oftheUnion and' an election was -scheduled that theEmployer provided thismeansfor the employees tocommunicate their complaints tomanagement.During this meeting, the employees spoke about animmediate and pressing concern affecting theireveryday working conditions; in fact, the employeesarticulated the major complaint which initially leadthem to seek union organization. Even withoutspecific' evidence of a promise to act,5 the inference isquite clear-the employees can anticipate a responseto their problems from their employer without a-union acting as their representative or advocate .6Finally, the grievance meeting was held shortly afterthe Employer granted the unlawful wageincreases,which we have already found to be sufficient groundfor setting aside the election. By holding thegrievancemeeting soon after granting the unlawfulwage increases, the Employer again demonstrated its6Uarco, supra,isdistinguishable, in its reliance on the employer'sstatements that it could not make any promises,regarding employeecomplaintsto rebut thepresumptionof objectionableconduct arising fromthe solicitation of grievances.In the present case, there is no evidence ofsinular disavowals,by the Employer so that "anylogical anticipation ofimproved conditions which the employees mighthave had" wouldnot havebeen dispelled In noting the distinction,we do not finditnecessary toendorse itsvalidity KEN MCKENZIE'S, INC.power to affect the immediate concerns of itsemployees without their need to resort to a union.On the basis of the present record, we find that theEmployer interfered with the freedom of its employ-ees by inviting them to a meeting which he aloneinitiated and by soliciting their grievances at thatmeeting. These actions of the Employer created thecoerciveatmospherewhich interferedwith theemployees' freedom of choice in the election held thefollowing day. The Employer need not have explicit-ly or implicitly promised anything, for, by indicatinghe was ready to deal directly with employees onmatters concerning their immediate working condi-tions and that he was willing to respond to theproblems which were thus raised, he signified to theemployees exactly who had ultimate control overtheir work environment. This action undermined theUnion's position by making it easy for the employeesto, conclude that they did not need a union becausethe Employer, was listening directly to them. We areunable, contrary to the Acting Regional Director, todiscern how the Employer could communicate to theemployees that all he was prepared to do was merelylisten to their complaints; 'a willingness to listennecessarily implies, at least in the complainant'sperception, a willingness to respond to reasonablecomplaints.Accordingly,` we shall set aside the election basedon both of the objections discussed above and directa second election.ORDERIt is hereby ordered that the election conductedherein on February 3, 1975, be, and it hereby is, setaside.[Direction of Second Election omitted from publi-cation. j7MEMBER PENELLO, concurring in part and dissentingin part:Based solely on Objection 2, I, like my colleagues,would set aside the election. My rationale for doingso, however, .is somewhat different than the rationalerelied on by my colleagues in the majority.491In the instant case, the Employer's solicitation ofgrievances on the day before the election carried withitan inference that the Employer was implicitlypromising to correct those inequities it discovered asa result of its inquiries. As determined by the BoardinUarco Incorporated, 8such an inference is rebutta-ble.Unlike the situation inUarco,however, wherethe Board found no violation of Section 8(a)(1) of theAct to have occurred because the employer effective-ly rebutted the inference of any implied promises ofbenefit, no evidence has been adduced to show thattheEmployer herein has effectively rebutted thepresumption. In the absence of any such evidence, Ifind the above solicitation of grievances to beobjectionable.In fording that Objection 1 constitutes an.addition-aland independent ground for setting aside theelection,my colleagues conclude that the Employer,by granting a wage increase to employees "during thecourse of an organizational campaign and just 1month prior to the election," prevented the employ-ees from being able to freely express their wishes inthe election. I disagree. As noted by the majority, theActing Regional Director's investigation disclosedthat the Employer had, in its two other older stores,established a policy of making wage reviews at theend of each year for the purpose of giving wageincreases to those employees at the beginning of thenew year. Since the Stonestown store opened inOctober 1973, and since all of its employees, exceptone, -`were hired at that time, the Employer did notapply its wage'review policy, there at the end of 1973.At the end of 1974, however, after the Stonestownstore had been in existence for over a year, theEmployer decided to apply that policy to theemployees at the Stonestown location. Unlike mycolleagues, I view the Employer's course of actionherein as a perfectly logical extension of an existingwage review policy. Under these circumstances, andin the absence of any evidence indicating that thewage "increase was related to the employees' union,activities or to the election, I would overrule thisobjection.7 [Excelsior footnote omitted from publication,)8 216 NLRBNo. 2 (1974).